      Case 2:18-cv-10029-VAP-MAA Document 28
                                          23 Filed 03/08/19
                                                   02/26/19 Page 1 of 2 Page ID #:115
                                                                                #:108

$25HY6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                    IRUWKH
                                                        &HQWUDO 'LVWULFW RI &DOLIRUQLD
                                                    BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

 25/$1'2 528&+21 :<7$6+$ -867,&( -5                              
  D PLQRU E\ DQG WKURXJK KHU *XDUGLDQ $G /LWHP                       
                  5REHUW 3RZHOO                                      
                                                                      
                            Plaintiff(s)                              
                                                                      
                                 Y                                           &LYLO$FWLRQ1R FY9$30$$[
                                                                      
 &2817< 2) /26 $1*(/(6 *$%5,(/$ 72'0,$                              
  .,0%(5/< $//(1 'RH DQG 'RHV  WKURXJK                          
                  ,QFOXVLYH                                          
                                                                      
                           Defendant(s)                               

                                                    6800216,1$&,9,/$&7,21

7R (Defendant’s name and address) &RXQW\ RI /RV $QJHOHV *DEULHOD 7RGPLD .LPEHUO\ $OOHQ 'RH 
                                            :HVW 7HPSOH 6WUHHW 5RRP 
                                           .HQQHWK +DKQ +DOO RI $GPLVWUDWLRQ
                                           /RV $QJHOHV &$ 




          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

         :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RXQRWFRXQWLQJWKHGD\\RXUHFHLYHGLW²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3DRU²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH
                                           'RQQLH 5 &R[ (VT /DZ 2IILFH RI 'RQQLH 5 &R[  1RUWK 1HYDGD 6WUHHW
                                           2FHDQVLGH &$  DQG
                                           3DXO : /HHKH\ (VT /DZ 2IILFH RI 3DXO : /HHKH\  ( )LJ 6WUHHW 6WH 
                                           )DOOEURRN &$ 


       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                CLERK OF COURT


'DWH     2/26/19                                                               B. Moss
                                                                                          Signature of Clerk or Deputy Clerk
Case 2:18-cv-10029-VAP-MAA Document 28 Filed 03/08/19 Page 2 of 2 Page ID #:116


        Case 2:18-cv-10029-VAP-MAA Document 23 Filed 02/26/19 Page 2 of 2 Page ID #:109

 AO 440 (Rev. 06/12) Summons in a Civil r\c1ion (l'11gc 2}

  Civil Action No. 2:18-cv-10029-VAP(MAAx)

                                                           PROOF OF SERVICE
                        (T/,is section sltoultl not be filed ,vftlz tire court unless reqtdre,I by Fed. R. Ci11, P. 4 (I))

            This summons for (11a111e of individual 1111d 1i1le. i/1111)1         Kimberly Allen
  was received by me Oil (dMe) February 26, 2019

            CJ I personally served lhe summons on the individual at (place)
                                                                                         011   (date)                               ; or

           0 I left the summons at the individual's residence or usual place of abode with                         (11a111c)

                                                                     , a person of suitable age and discretion who resides there,
           Oil (date)                                 , and mailed a copy Lo the individual's last known address; or

           IZI I served the summons on (nt1111e ofillilivic/1111/)      Rimik Gholian, Clerk Litigation Management                          , who is
            designated by law to accept service of process on behalf of (name of01~i:1111iz111io11J Kim~~r}y ,I\Ue_n
          <;1t 4.?.5 ~h..91to Place, Los AngEl!«:l~, C,a _9 0010            ... . _... -· .. on (date) M§r.c_t,_05, 2.9rn.... ...   ; or

           0 I returned the summons unexecutcd because                                                                                         ; or

           0 Other (.viecifj~:




          My fees are$                               for travel and $                          for services, for a total of$ 150.00


          I declare under penalty of pe1jury that this information is true.


Date: .. M1:!r..gh _Q.5_,_2()19


                                                                                          JORGE RIVERA, LACPS#4690
                                                                                                   .. .... .. _.,
                                                                                                           ,


                                                                                                  Pri111ed 11m11C1 and title




                                                                                    J?.Q ~Q~. 13_£3~2!?. SA._t";l P.ll;G..9. GA _92.138 .
                                                                                                        Server's address

Additional information regarding attempted service, clc:
